DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-21, and 23-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-21 and 23-30 of U.S. Patent No. 10923801. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims of the instant claims are obvious over the Patent claims as explained in parenthesis for each of the claims:
Claim 1. An antenna structure comprising: 
a metal housing, the metal housing comprising a front frame, a backboard, and a side frame, the side frame being positioned between the front frame and the backboard; wherein the side frame defines a slot and the front frame defines a gap, the gap communicates with the slot and extends across the front frame; wherein the side frame comprises a first side portion and a second side portion; the metal housing is divided into at least a long portion and a short portion by the slot and the gap (verbatim claim 1 of the Patent); 
a first feed source; and a first radiator, the first radiator positioned in the housing and comprising a first radiating portion and a second radiating portion (verbatim claim 1 of the Patent); 
wherein the first radiating portion comprises a first radiating section, a second radiating section, and a third radiating section; the first radiating section is electrically connected to the first feed source, the second radiating section is perpendicularly connected to the first radiating section, the third radiating section is perpendicularly connected to an end of the second radiating section away from the first radiating section and extends along two directions towards the first side portion and the second side portion respectively to form a T-shaped structure with the second radiating section; the third radiating section is spaced apart from and parallel to the long portion; wherein one end of the second radiating portion is electrically connected to the first feed source, and another end of the second radiating portion is spaced apart from the short portion (where claim 1 of the Patent describes the first radiating portion connected to the first feed source being similar to the first radiating section of the first radiating portion connected to the first feed source and where claim 1 of the Patent describes another end of the first radiating portion is spaced apart from the long portion being similar to the claimed third radiating section of the first radiating portion is spaced apart from and parallel to the long portion).
Claim 2: The antenna structure of claim 1, wherein the slot and the gap are both filled with insulating material (verbatim claim 2 of the Patent).
Claim 3: The antenna structure of claim 1, wherein the side frame further comprises an end portion, the first side portion and the second side portion are respectively connected to two ends of the end portion; the first radiating section extends along a direction parallel to the end portion towards the first side portion until the first radiating section passes over the gap; one end of the second radiating section is perpendicularly connected to an end of the first radiating section away from the first feed source, another end of the second radiating section extends along a direction parallel to the second side portion towards the long portion and forms an L-shaped structure with the first radiating section (verbatim claim 3 of the Patent).
	Claim 4: The antenna structure of claim 3, wherein a first portion of the front frame extending from a first side of the gap to a first end of the slot forms the long portion, when the first feed source supplies current, the current flows through the first radiating section, the second radiating section, and the third radiating section, the current is further coupled to the long portion through the third radiating section, flows through the first side portion from the long portion, and flows to the backboard to activate a first mode to generate radiation signals in a first frequency band (verbatim claim 4 of the Patent).
	Claim 5: The antenna structure of claim 4, further comprising a first switching circuit and a second switching circuit, wherein the first switching circuit comprises a first switching unit and a plurality of first switching elements, the first switching unit is electrically connected to the long portion, the first switching elements are connected in parallel, one end of each first switching element is electrically connected to the first switching unit, and another end of each first switching element is electrically connected to the backboard; the second switching circuit comprises a second switching unit and a plurality of second switching elements, the first feed source is electrically connected to the first radiating section through a matching circuit, the second switching unit is electrically connected to the matching circuit, the second switching elements are connected in parallel, one end of each second switching element is electrically connected to the second switching unit, and another end of each second switching element is electrically connected to the backboard; and through controlling the first switching unit and/or of the second switching unit to switch, the first switching unit and/or the second switching unit are switched to different first switching elements and/or second switching elements and the first frequency band is adjusted (verbatim claim 5 of the Patent). 
	Claim 7: The antenna structure of claim 6, wherein a second portion of the front frame extending from a second side of the gap to a second end of the slot forms the short portion, the long portion is longer than the short portion; when the first feed source supplies current, the current flows through the first coupling section, the second coupling section, and the third coupling section, the current is then coupled to the short portion through the third coupling section, flows through the second side portion, and flows towards the backboard to activate a second mode to generate radiation signals in a second frequency band, a frequency of the second frequency band is higher than a frequency of the first frequency band; when the first feed source supplies current, the current is coupled to the short portion through the third coupling section, is coupled to the long portion through the gap, flows through the first switching circuit, and flows towards the backboard to activate a third mode to generate radiation signals in a third frequency band; a frequency of the third frequency band is higher than the frequency of the second frequency band (verbatim claim 7 of the Patent).
Claim 8: The antenna structure of claim 7, wherein the first switching circuit further comprises only one resonance circuit, the resonance circuit is electrically connected between the long portion and the backboard (verbatim claim 8 of the Patent).
	Claim 9: The antenna structure of claim 7, wherein the first switching circuit further comprises a plurality of resonance circuits, a number of the resonance circuits is equal to a number of the first switching elements, each resonance circuit is electrically connected in parallel to one of the first switching elements between the first switching unit and the backboard, when the first frequency band is adjusted, the plurality of resonance circuits keeps the third frequency band unchanged (verbatim claim 9 of the Patent).
	Claim 10: The antenna structure of claim 7, wherein the first switching circuit comprises a plurality of resonance circuits, a number of the resonance circuits is equal to a number of the first switching elements, each resonance circuit is electrically connected in parallel to one of the first switching elements between the first switching unit and the backboard, when the first frequency band is adjusted, the plurality of resonance circuits correspondingly adjusts the third frequency band (verbatim claim 10 of the Patent).
Claim 11: The antenna structure of claim 7, further comprising a second radiator and a second feed source, wherein the second radiator is positioned adjacent to the long portion, the second radiator is substantially rectangular, the second radiator is electrically connected to the front frame and extends towards the second side portion; the second feed source is positioned on the front frame and is electrically connected to the second radiator; when the second feed source supplies current, the current flows through the second radiator to activate a fourth mode to generate radiation signals in a fourth frequency band (verbatim claim 11 of the Patent).
	Claim 12: The antenna structure of claim 11, further comprising a third switching circuit, wherein one end of the third switching circuit is electrically connected to the second radiator and another end of the third switching circuit is electrically connected to the backboard for adjusting the fourth frequency band (verbatim claim 12 of the Patent).
	Claim 13: The antenna structure of claim 11, wherein a wireless communication device uses at least two of the long portion, the short portion, and the first radiator to receive and/or transmit wireless signals at multiple frequency bands simultaneously through carrier aggregation (CA) technology of Long Term Evolution Advanced (LTE-A) (verbatim claim 13 of the Patent).
	Claim 14: The antenna structure of claim 1, wherein the backboard is an integral and single metallic sheet, the backboard is directly connected to the side frame and there is no gap formed between the backboard and the side frame, the backboard does not define any slot, break line, and/or gap for dividing the backboard (verbatim claim 14 of the Patent).
	Claim 15: A wireless communication device comprising: an antenna structure, the antenna structure comprising: 
a metal housing, the metal housing comprising a front frame, a backboard, and a side frame, the side frame being positioned between the front frame and the backboard; wherein the side frame defines a slot and the front frame defines a gap, the gap communicates with the slot and extends across the front frame; wherein the side frame comprises a first side portion and a second side portion; the metal housing is divided into at least a long portion and a short portion by the slot and the gap (verbatim claim 15 of the Patent);
a first feed source; and a first radiator, the first radiator positioned in the housing and comprising a first radiating portion and a second radiating portion (verbatim claim 15 of the Patent); 
wherein the first radiating portion comprises a first radiating section, a second radiating section, and a third radiating section; the first radiating section is electrically connected to the first feed source, the second radiating section is perpendicularly connected to the first radiating section, the third radiating section is perpendicularly connected to an end of the second radiating section away from the first radiating section and extends along two directions towards the first side portion and the second side portion respectively to form a T-shaped structure with the second radiating section; the third radiating section is spaced apart from and parallel to the long portion; wherein one end of the second radiating portion is electrically connected to the first feed source, and another end of the second radiating portion is spaced apart from the short portion (where claim 15 of the Patent describes the first radiating portion connected to the first feed source being similar to the first radiating section of the first radiating portion connected to the first feed source and where claim 15 of the Patent describes another end of the first radiating portion is spaced apart from the long portion being similar to the claimed third radiating section of the first radiating portion is spaced apart from and parallel to the long portion).
Claim 16: The wireless communication device of claim 15, further comprising a display, wherein the front frame, the backboard, and the side frame cooperatively form a metal housing of the wireless communication device, the front frame defines an opening, the display is received in the opening, a display surface of the display is exposed at the opening and is positioned parallel to the backboard (verbatim claim 16 of the Patent).
	Claim 17: The wireless communication device of claim 15, further comprising a Universal Serial Bus (USB) module, wherein the side frame defines a through hole, the USB module corresponds to the through hole and is partially exposed from the through hole (verbatim claim 17 of the Patent).
	Claim 18: The wireless communication device of claim 15, wherein the slot and the gap are both filled with insulating material (verbatim claim 18 of the Patent).
	Claim 19: The wireless communication device of claim 15, wherein the side frame comprises an end portion, the first side portion and the second side portion are respectively connected to two ends of the end portion; the first radiating section extends along a direction parallel to the end portion towards the first side portion until the first radiating section passes over the gap; one end of the second radiating section is perpendicularly connected to an end of the first radiating section away from the first feed source, another end of the second radiating section extends along a direction parallel to the second side portion towards the long portion and forms an L-shaped structure with the first radiating section (similar to claim 19 of the Patent except for language as described in the claim 15 rejection).
	Claim 20: The wireless communication device of claim 19, wherein a first portion of the front frame extending from a first side of the gap to a first end of the slot forms the long portion, when the first feed source supplies current, the current flows through the first radiating section, the second radiating section, and the third radiating section, the current is further coupled to the long portion through the third radiating section, flows through the first side portion from the long portion, and flows to the backboard to activate a first mode to generate radiation signals in a first frequency band (verbatim claim 20 of the Patent).
	Claim 21: The wireless communication device of claim 20, wherein the antenna structure further comprises a first switching circuit and a second switching circuit, the first switching circuit comprises a first switching unit and a plurality of first switching elements, the first switching unit is electrically connected to the long portion, the first switching elements are connected in parallel, one end of each first switching element is electrically connected to the first switching unit, and another end of each first switching element is electrically connected to the backboard; the second switching circuit comprises a second switching unit and a plurality of second switching elements, the first feed source is electrically connected to the first radiating section through a matching circuit, the second switching unit is electrically connected to the matching circuit, the second switching elements are connected in parallel, one end of each second switching element is electrically connected to the second switching unit, and another end of each second switching element is electrically connected to the backboard; and through controlling the first switching unit and/or of the second switching unit to switch, the first switching unit and/or the second switching unit are switched to different first switching elements and/or second switching elements and the first frequency band is adjusted (verbatim claim 21 of the Patent).
	Claim 23: The wireless communication device of claim 21, wherein a second portion of the front frame extending from a second side of the gap to a second end of the slot forms the short portion, the long portion is longer than the short portion; when the first feed source supplies current, the current flows through the first coupling section, the second coupling section, and the third coupling section, the current is then coupled to the short portion through the third coupling section, flows through the second side portion, and flows towards the backboard to activate a second mode to generate radiation signals in a second frequency band, a frequency of the second frequency band is higher than a frequency of the first frequency band; when the first feed source supplies current, the current is coupled to the short portion through the third coupling section, is coupled to the long portion through the gap, flows through the first switching circuit, and flows towards the backboard to activate a third mode to generate radiation signals in a third frequency band; a frequency of the third frequency band is higher than the frequency of the second frequency band (verbatim claim 23 of the Patent).
	Claim 24: The wireless communication device of claim 23, wherein the first switching circuit further comprises only one resonance circuit, the resonance circuit is electrically connected between the long portion and the backboard (verbatim claim 24 of the Patent).
	Claim 25: The wireless communication device of claim 23, wherein the first switching circuit further comprises a plurality of resonance circuits, a number of the resonance circuits is equal to a number of the first switching elements, each resonance circuit is electrically connected in parallel to one of the first switching elements between the first switching unit and the backboard, when the first frequency band is adjusted, the plurality of resonance circuits keeps the third frequency band unchanged (verbatim claim 25 of the Patent).
	Claim 26: The wireless communication device of claim 23, wherein the first switching circuit comprises a plurality of resonance circuits, a number of the resonance circuits is equal to a number of the first switching elements, each resonance circuit is electrically connected in parallel to one of the first switching elements between the first switching unit and the backboard, when the first frequency band is adjusted, the plurality of resonance circuits correspondingly adjusts the third frequency band (verbatim claim 26 of the Patent).
Claim 27: The wireless communication device of claim 21, wherein the antenna structure further comprises a second radiator and a second feed source, the second radiator is positioned adjacent to the long portion, the second radiator is substantially rectangular, the second radiator is electrically connected to the front frame and extends towards the second side portion; the second feed source is positioned on the front frame and is electrically connected to the second radiator; when the second feed source supplies current, the current flows through the second radiator to activate a fourth mode to generate radiation signals in a fourth frequency band (verbatim claim 27 of the Patent).
	Claim 28: The wireless communication device of claim 27, wherein the antenna structure further comprises a third switching circuit, one end of the third switching circuit is electrically connected to the second radiator and another end of the third switching circuit is electrically connected to the backboard for adjusting the fourth frequency band (verbatim claim 28 of the Patent).
	Claim 29: The wireless communication device of claim 27, wherein the wireless communication device uses at least two of the long portion, the short portion, and the first radiator to receive and/or transmit wireless signals at multiple frequency bands simultaneously through carrier aggregation (CA) technology of Long Term Evolution Advanced (LTE-A) (verbatim claim 29 of the Patent).
	Claim 30. The wireless communication device of claim 15, wherein the backboard is an integral and single metallic sheet, the backboard is directly connected to the side frame and there is no gap formed between the backboard and the side frame, the backboard does not define any slot, break line, and/or gap for dividing the backboard (verbatim claim 30 of the Patent).

Allowable Subject Matter
Claim 6 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iellici (US 20140347227 A1) teaches an antenna structure comprising: a metal housing (e.g., see 101 in FIG 1, see Para. 21), the metal housing comprising, a backboard (e.g., 220 in FIG. 2, e.g., see Para. 22), and a side frame (e.g., see 214, Para. 22, side frame is curved or angled to the back face), the side frame being positioned between the front frame and the backboard; wherein the side frame defines a slot (e.g., see 212 in FIG. 2) and a side frame face edge defines a gap (see 202 in FIG. 2), the gap communicates with the slot and extends across the side frame face edge; the metal housing is divided by the slot and the gap (e.g., 214 portion being divided in FIG. 2; see 1214 in FIG. 12A); a first feed source (206), the first feed source electrically connected to the metal housing portion. Iellici further teaches additional feed sources connected to the metal housing (e.g., 1210 in FIG. 12A).
Lee (US 20170047639 A1) teaches a wireless communication device comprising: an antenna structure comprising: a metal housing (e.g., 200, see Para. 71), the metal housing (e.g., see Para. 71) comprising a front frame (front forward facing edge portion of 210, e.g., as would be seen with display facing directly towards a user), a backboard (e.g., PCB of device, e.g., see Para. 85, 724 in FIG. 7), and a side frame (side face of 210), the side frame being positioned between the front frame and the backboard (as shown); wherein the side frame and the front frame defines a gap (e.g., 216 connected to 2121, e.g., see FIG. 4A-4C), the gap extends across the front frame (gap across whole frame including side frame and front frame, e.g., see FIGS. 2A-2B); the metal housing is divided into at least a long portion and a short portion by the gap (as shown, see Para. 71); a first feed source (e.g., see 411) electrically connected to the long portion (as shown); a second feed source (e.g., see 421), the second feed source electrically connected to the short portion (as shown).
Lee’372 (US 20150372372 A1) teaches a wireless communication device comprising: an antenna structure comprising: a metal housing (e.g., see 230 in FIG. 2; 231, 232 in FIG. 4), the metal housing comprising a front frame (e.g., a top surface of 232 facing display), a backboard (e.g., 220), and a side frame (e.g., side surfaces of 231, 232), the side frame being positioned between the front frame and the backboard (as shown); wherein the side frame defines a slot (area between 231 and 232, e.g., see FIG. 2B on 2311) and a back frame (e.g., a rear surface of 231 cover 206 in FIG. 3) defines a gap (2303), the gap communicates with the slot and extends across the back frame (as shown); the metal housing is divided into at least a long portion (e.g., the portion of 2311 that is longer on 231 and ends at 2303) and a short portion (e.g., the portion of 2311 that is shorter on 231 and ends at 2303) by the slot and the gap (as shown); a first radiator (radiator 2312 fed by feed F as shown), the first radiator positioned adjacent to the short portion (as shown); and a second radiator (2313 fed by feed F as shown).
Hammond (US 20130194138 A1) teaches an antenna structure comprising: a metal housing (e.g., see 31, 31’, 31’’, 41a-c in FIG. 2, 4, 5), the metal housing comprising a front frame (top surface of 52, 52’, 52’’), a backboard (32, PCB shown, see Para. 34), and a side frame (e.g., 41a, 41b, 41c, 41a’, 41b’, 41c’, 41a’’, 41b’’, 41c’’’), the side frame being positioned between the front frame and the backboard (as shown); wherein the side frame defines a slot (57, 57’, 57’’) and the front frame defines a gap (56, 56’, 56’’), the gap communicates with the slot and extends across the front frame (as shown); the metal housing is divided into two portions by the slot and the gap. Alternatively Hammond also teaches gap (42) extending across a front frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845